People v Oviedo (2016 NY Slip Op 04075)





People v Oviedo


2016 NY Slip Op 04075


Decided on May 25, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
SANDRA L. SGROI
JOSEPH J. MALTESE, JJ.


2014-07158
 (Ind. No. 13-01354)

[*1]The People of the State of New York, respondent,
v Jose Oviedo, appellant.


Scott M. Bishop, White Plains, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Raffaelina Gianfrancesco and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Westchester County (Everett, J.), rendered June 26, 2014, convicting him of driving while intoxicated in violation of Vehicle and Traffic Law § 1192(3), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Sanders, 25 NY3d 337, 339-342; People v Lopez, 6 NY3d 248, 256-257). The defendant's valid waiver of his right to appeal precludes appellate review of his contention that his enhanced sentence was excessive (see People v Frazier, 127 AD3d 1229, 1230; People v Sanchez, 122 AD3d 778, 779; People v Duryea, 116 AD3d 709, 710; People v Smith, 102 AD3d 896, 897; People v Arrington, 94 AD3d 903; People v Gonzalez, 93 AD3d 679).
BALKIN, J.P., DICKERSON, SGROI and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court